internal_revenue_service number release date index number ------------------------------------ ---------------------------- ------------------------------------- in re ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc psi plr-106294-19 date april legend taxpayer spouse spouse’s parent child x y trust a_trust date date date date date year year attorney accounting firm ------------------------------ ------------------------------------- -------------------------- -------------------------------------- ----------------------------- ------------------------ -------------- ------------ --------------------------------------------------------------------------------- ------------------------------------------------------ --------------------------------------------------------------------------- --------------------------- --------------------------- ------------------------ ------------------------ ------------------------ ------- ------- ----------------------------------- ---------------------------------------------- plr-106294-19 dear ------------------- this letter responds to your authorized representative’s letter of date and subsequent correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301 of the procedure and administration regulations to elect out under sec_2632 of the automatic allocation of generation- skipping transfer gst tax exemption facts the facts submitted and the representations made are as follows on date spouse’s parent created trust a for the benefit of spouse article v of trust a provides that spouse shall have the testamentary power to appoint part or all of trust a property to the creditors of spouse’s estate article iv paragraph b grants spouse the power exercisable during life or by will to appoint trust a property for the benefit of spouse’s children born after date on date a date after date spouse created trust a_trust having gst tax potential in the same year on date spouse exercised the limited power provided in article iv paragraph b of trust a by directing that the amount of dollar_figurex be transferred to and held as part of trust 1’s principal in the following year on date spouse again exercised the limited power by directing that the amount of dollar_figurey be transferred to and held as part of trust 1’s principal by virtue of the existence of spouse’s general testamentary power to appoint trust a property spouse’s exercise of the limited power on date and date resulted in a taxable gift of dollar_figurex in year and a taxable gift of dollar_figurey in year attorney provided the legal and tax_advice in connection with the creation and funding of trust taxpayer and spouse retained accounting firm to prepare any necessary form sec_709 united_states gift and generation-skipping_transfer_tax return in joint discussions with attorney and members of accounting firm advice was provided on the potential gst tax implications of the transfers it was determined that trust would primarily benefit child and therefore no gst tax exemption was to be allocated to trust for year sec_1 and accounting firm prepared and taxpayer and spouse timely filed form sec_709 reporting gift transfers not the subject of this ruling_request on these form sec_709 taxpayer and spouse consented to treat gifts as made one-half by each under sec_2513 however in preparing the year form sec_709 and the year form sec_709 accounting firm failed to report the transfers to trust that resulted from spouse’s exercise of the power_of_appointment provided in trust a and failed to elect out of the automatic allocation of gst tax exemption to trust under sec_2632 plr-106294-19 taxpayer represents that to date no taxable_distributions taxable terminations or any other events have occurred with respect to trust that would result in a gst tax_liability on the part of trust or the beneficiaries taxpayer requests an extension of time under sec_2642 and sec_301_9100-3 to elect out of the automatic allocation of gst tax exemption under sec_2632 with respect to the dollar_figurex and dollar_figurey transfers to trust law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero sec_2632 provides that the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides that an individual may elect to have sec_2632 not apply to an indirect_skip or any or all transfers made by such individual to a particular trust sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a transferor may prevent the automatic allocation of gst_exemption elect plr-106294-19 out with respect to one or more prior-year transfers subject_to sec_2642 regarding estate_tax inclusion periods made by the transferor to a specified trust or trusts one or more or all current-year transfers made by the transferor to a specified trust or trusts one or more or all future transfers made by the transferor to a specified trust or trusts and all future transfers made by the transferor to all trusts whether or not in existence at the time of the election out sec_26_2632-1 provides that to elect out the transferor must attach an election out statement to a form_709 filed within the time period provided in sec_26 b iii c in general the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers under sec_26_2632-1 to elect out the form_709 with the attached election out statement must be filed on or before the due_date for timely filing the form_709 for the calendar_year in which for a transfer subject_to sec_2642 the estate_tax_inclusion_period closes or for all other elections out the first transfer to be covered by the election out was made sec_2513 provides that a gift made by one spouse to any person other than his spouse shall be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 only applies if both spouses have signified their consent to the application of this section in the case of all such gifts made during the calendar_year by either while married to the other sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter under sec_26 a in the case of a transfer with respect to which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 plr-106294-19 sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-106294-19 based upon the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to file supplemental form sec_709 to elect out under sec_2632 of the automatic allocation rules of sec_2632 for the dollar_figurex transfer and the dollar_figurey transfer to trust taxpayer should make the election with respect to the dollar_figurex transfer on a supplemental form_709 for year taxpayer should make the election with respect to the dollar_figurey transfer on a supplemental form_709 for year the forms should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form sec_709 a copy is enclosed for this purpose except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs special industries by karlene m lesho karlene m lesho senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
